Citation Nr: 9929236	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$17,443, to include whether the overpayment was properly 
created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








NTRODUCTION

The veteran had active service from January 1942 to November 
1945.  He died in March 1978, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
October 1994, which denied waiver of recovery of an 
overpayment in the calculated amount of $17,443.  In April 
1998, the case was remanded for additional development.


FINDINGS OF FACT

1.  The appellant received improved death pension benefits 
from February 1989 through October 1992, in an amount based 
on no income. 

2.  Subsequently, information was received showing that the 
appellant received earned income throughout this period, 
substantially in excess of the maximum allowable rate.  

3.  In April 1993, the RO retroactively adjusted the 
appellant's pension benefits in light of the additional 
earned income, resulting in the creation of an overpayment.

4.  The evidence establishes that there was an intentional 
failure to report her income for the purpose of continued 
receipt of VA pension benefits to which she was not entitled.


CONCLUSIONS OF LAW

1.  An overpayment of improved death pension benefits in the 
amount of $17,443, was properly created.  38 U.S.C.A. §§ 
5107, 1503, 1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273 (1998).

2.  Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $17,443, is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
1.962, 1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1996).  Further, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  In this regard, although the income 
verification match (IVM) file, which disclosed previously 
unreported employment income, resulting in the creation of 
the overpayment, was subsequently destroyed, the appellant 
failed to respond to requests for further information 
regarding her income for the relevant years.  

The veteran died in March 1978, and the appellant 
subsequently applied for death pension benefits.  In May 
1979, she was informed that her election of improved pension 
was effective in January 1979.  The notification also 
informed her that she must notify VA immediately if there was 
any change in her income; if she did not, an overpayment may 
result which was subject to recovery.  She was awarded 
pension benefits based on no income.

In October 1988, the appellant submitted an eligibility 
verification report (EVR), in which she reported, for the 
period from September 1988 through August 1989, that she had 
received, or expected to receive, "None" income from any 
source, including "TOTAL WAGES FROM ALL EMPLOYMENT."  She also 
responded "NO" to the question "DID YOU WORK AT ANY TIME DURING 
THE PAST 12 MONTHS?"  Likewise, on the signed EVRs received in 
September 1989 and October 1990, she reported that she had no 
income from any source, including employment, and that she 
had not worked during the previous year.  In October 1990, 
she was informed by VA that based on her income of $0, her 
award of improved pension was continued, and that she must 
notify VA immediately if there was any change in her income.  

In June 1991, the appellant was sent a letter from VA 
informing her that the rate of payment of her benefits was 
determined by a number of factors, one of he most important 
of which was her income.  The letter reminded her to furnish 
prompt notification to VA if there was any change in her 
income.  More information regarding the procedure to report 
changes in income was provided.  However, in October 1991, 
the appellant again submitted a signed EVR, in which she 
reported having received no income, including wages from 
employment, for the period from September 1990 to August 
1991, and anticipated receiving no income for the following 
12-month period.  In the award letter sent to the appellant 
in November 1991, she was informed that her pension was 
based, in part, on income of $0, and that if the income 
information was not correct, she was to furnish an accurate 
statement of her income from all sources.  

In January 1993, the appellant was informed that based on 
income received from her regarding her 1989 income, her 
pension benefits were to be terminated effective in February 
1989.  She was informed that if she did not receive or was 
not currently receiving the income, she should provide 
verification, and that the income would continue to be 
counted until VA received evidence showing the date the 
income was stopped or reduced.  

The appellant did not respond, and in April 1993, the 
benefits were terminated effective February 1, 1989, and she 
was informed that the change had resulted in an overpayment.  
By separate letter from the Debt Management Center July 1994, 
she was informed that the overpayment had resulted in a debt 
to the VA of $17,443, which must be repaid.  She requested a 
waiver of repayment of the overpayment, and the current 
appeal ensued from the Committee's denial of her claim.  

The appellant contended, in her substantive appeal, that 
since 1989 she had taken many leave of absences due to 
illness.  To the extent this suggests that this may have 
resulted in a decrease in her income, it raises the issue of 
whether the debt was properly created, which is implicit in 
the issue of waiver of recovery of the overpayment.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).  

Under the applicable governing legal criteria, the maximum 
rate of improved death pension is reduced by the amount of 
the countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.23 (1998).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, employment income is counted as income 
during the 12-month annualization period in which received.  
See 38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.271, 3.272 
(1998).  However, at the time she was notified of the 
termination of her benefits, she did not respond to the 
request for information about her income during the affected 
time period.  Further, in June 1998, pursuant to the Board 
remand, she was requested to provide evidence of her income 
during the pertinent years, if it was less than the maximum 
countable income.  She did not provide any financial 
information, although she did state that the errors in her 
EVRs were due to her ignorance, lack of understanding, and 
reliance upon someone else's assistance, which indicates that 
she is not disputing the creation of the debt.  Consequently, 
in the absence of any information to the contrary, we find 
that the debt was properly created.  

The appellant's request for waiver of recovery of the 
overpayment was denied on the basis that she had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c) (West 1996).  "Bad faith" is 
defined by regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (1998).

It is our opinion that the appellant's failure to report her 
employment income on her annual EVR's submitted to the VA in 
October 1988, September 1989, October 1990, and October 1991, 
constituted bad faith.  In this regard, she had been informed 
on multiple occasions that the amount of her pension was 
based on her total income.  She contends that she did not 
intend to falsely report her income, and that she did not 
understand the EVR form.  However, not only did she write 
"None" in the space "TOTAL WAGES FROM ALL EMPLOYMENT" on each of 
the EVR's, she also responded "NO" to the question "DID YOU 
WORK AT ANY TIME DURING THE PAST 12 MONTHS?"  These questions are 
clear and unambiguous; even if she did not understand the 
reason for the questions, her responses should have been 
accurate.  Additionally, as to her contention that she relied 
upon the advice of someone who also did not understand the 
form, she is responsible for the truth of the information 
provided above her signature.  Consequently, her repeated 
failure to provide accurate information, in the face of 
specific requests on the forms, was a deceptive act, which 
resulted in unfair advantage to the appellant, in that she 
received benefits to which she was not entitled; she had been 
informed of the likely consequences; and it resulted in a 
loss to the government in the amount of the excessive 
benefits.  Her erroneous statements concerning her income and 
employment status on the annual EVRs constitutes "bad 
faith."  

The appellant's principle contention is that repayment of the 
debt would cause financial hardship.  However, since "bad 
faith" in the creation of the debt has been shown, waiver of 
recovery of the debt is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.963, 1.965.  Hence, the principles of 
equity and good conscience, such as financial hardship, are 
not for application.  Further, the evidence of bad faith is 
not so evenly balanced as to create a reasonable doubt; thus, 
38 U.S.C.A. § 5107(a) is not for application.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the calculated amount of $17,443 is 
denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

